Citation Nr: 1757951	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  17-06 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for tremors, to include as due to psychiatric disability.  

2.  Entitlement to service connection for spine disability.  

3.  Entitlement to service connection for leg length discrepancy.  

(The issues of entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease with gastric/duodenal ulcer, helicobacter pylori infection, hiatal hernia, and diverticulosis, service connection for gastrointestinal disability (other than gastric/duodenal ulcer, helicobacter pylori infection, gastroesophageal reflux disease, hiatal hernia, and diverticulosis, and including gastroenteritis, rectal polyps, and irritable bowel syndrome), entitlement to service connection for hemorrhoids, entitlement to service connection for acquired psychiatric disability, and entitlement to a total disability rating for compensation based on individual unemployability are the subject of a separate Board decision due to requested limitation of representation). 


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from March 1960 to December 1963.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2014 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).

In July 2015, the Veteran limited his private representation solely to issues which are not the subject of this Board action.  Hence, these issues are the subject of a separate decision of the Board, as indicated on the title page of this decision.  

The Board notes that the issue of service connection for spine disability was previously characterized as spinal cord subluxation.  However, the Agency of Original Jurisdiction (AOJ) considered all of the evidence of record, which included diagnoses of intervertebral disc disease, noted the presumptive provisions for service connection concerning arthritis, and denied service connection for spinal cord subluxation.  The Board will expand the issue on appeal and finds no prejudice to the Veteran in considering all diagnoses pertaining to the spine.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).

The Board recognizes the Veteran's assertions in January and September 2017 that the AOJ mischaracterized the issues on appeal and that he did not claim service connection for the aforementioned disabilities, but instead claimed service connection for sleep apnea, voiding dysfunction, nerve damage, sphincter impairment, respiratory disease, and muscle disease, including myopathy.  However, the Veteran filed a substantive appeal concerning the issues on appeal and did not withdraw the issues from appellate consideration.  Therefore, the issues remain on appeal.  The issues of service connection for sleep apnea, voiding dysfunction, nerve damage, sphincter impairment, respiratory disease, and muscle disease, including myopathy, are REFERRED to the AOJ for appropriate action.  

The issue of entitlement to service connection for tremors, to include as due to psychiatric disability, is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The competent evidence of record does not relate a spine disability to an in-service injury or disease.

2.  The competent evidence of record does not relate a leg length discrepancy to an in-service injury or disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for spine disability are not met. 38 U.S.C. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for leg length discrepancy are not met. 38 U.S.C. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the issues adjudicated herein, no VA medical examination was provided.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159 (c).  While there is evidence of a currently diagnosed spine disability, there is no evidence of an in-service injury or disease nor has the Veteran presented any statements relating his spine disability to active service.  He has not asserted that he experienced chronic symptoms since active service.  A VA medical examination is not required to adjudicate the issue.  In addition, with respect to leg length discrepancy, in a disability benefits questionnaire completed by the Veteran in July 2014, he indicated that he was unaware that his right foot was slightly shorter than the left and it "may have been attributed to rigid military training/maneuvers."  While there is evidence of a leg length discrepancy, the Board finds that a VA examination is not required.  The service medical treatment records are absent for any indication of a leg discrepancy or complaints concerning his leg and the Veteran did not present any statements indicating he had any injury or leg symptoms during active service or chronic symptoms since active service.  While the Veteran believes that his leg discrepancy may be due to military training/maneuvers, the Board finds that a VA examination is not required as the evidence does not establish an in-service injury or disease.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The medical evidence of record shows that the Veteran has current diagnoses pertaining to his spine, including subluxations due to malaligned spine, intervertebral disc syndrome and osteoporosis.  In addition, the evidence of record indicates that he has a leg length discrepancy.  

Concerning any in-service injury or disease, the enlistment report of medical examination shows that the Veteran was diagnosed with mild thoracic kyphosis and pes planus.  The remaining service medical treatment records are absent for any mention or complaint related to the Veteran's back or spine or any leg length discrepancy.  The December 1963 separation report of medical examination report shows that the Veteran's spine and lower extremities were clinically evaluated as normal.

Next, with respect to any causal relationship between any current spine disability and leg length discrepancy and the Veteran's active service, there is no competent evidence of record relating such disabilities to active service.  Concerning his spine disability, the Veteran has not asserted that his claimed disabilities are related to an in-service injury or disease and has not otherwise indicated any chronic symptoms pertaining to such disabilities.  While the Veteran asserts that his leg length discrepancy may have been due to military maneuvers, he has not asserted that he had any injury or symptoms during active service and has not reported any chronic symptoms pertaining to his leg.  He is not considered competent to express an opinion that this leg length discrepancy is causally related to military maneuvers/training.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against the claims.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application and the claims must be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Finally, where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309 (2017).  The evidence does not reflect the presence of arthritis within one year from termination of service.  Service connection on a presumptive direct-incurrence basis is not warranted.



ORDER

Entitlement to service connection for spine disability is denied.  

Entitlement to service connection for leg length discrepancy is denied.


REMAND

In a separate Board decision under Docket Number 99-08 935, the Board has remanded the issue of service connection for an acquired psychiatric disability, to include as secondary to service-connected disabilities, for additional development.  As the evidence of record indicates that tremors are secondary to psychiatric symptoms, the Board finds that adjudication of the issue must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

Following readjudication of the issue of entitlement to service connection for acquired psychiatric disability, to include as secondary to service-connected disabilities, as remanded by a separate Board decision under Docket Number 99-08 935, and after completion of any development deemed necessary, readjudicate the issue of entitlement to service connection for tremors, to include as secondary to psychiatric disability.  If the benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


